Title: To Benjamin Franklin from the Marquis Turgot, 25 April 1781
From: Turgot, Etienne-François, marquis de Sousmont
To: Franklin, Benjamin


Monsieur
Paris le 25 avril 1781.
Je ferai Rechercher suivant Vos intentions la machine pour Copier les lettres, ainsi que ses accessoires, je les ferai porter chez M. l’abbé morellet. On vient de me Remettre le livre que feu mon frere Vous avait prêté. J’aurais une Grace à Vous demander, ce serait de Vouloir bien me faire Connaitre la Méthode que Vous avez Employée pour Enflamer la fumée Et l’Employer utilement pour diminuer La Consommation du Bois dans une des Cheminées de Votre invention. Cette Methode ne se trouve qu’Enoncée dans La traduction que feu M. dubourg a publié de Vos lettres. Il dit que Vous ne L’avez point rendue publique parceque sa Réussite dependait D’attentions Et de soins dont la plupart des Domestiques sont incapables. J’avais pensé que peut Etre on pourait l’Employer utilement Dans nos Cheminées de Cuisine qui Consomment une quantité de Bois Enorme presqu’En pure perte.
J’ay l’honneur D’Etre Avec une Vénération Et un Respect Bien sincere, Monsieur, Votre très humble Et très obéissant serviteur
Turgot
 
Notation: Turgot 25. avril 1781
